Citation Nr: 1008632	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-31 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for fibromyalgia.  

3.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
determined that new and material evidence sufficient to 
reopen claims for service connection for psychiatric and 
lumbar spine disorders had not been received.  In addition, 
the RO denied service connection for fibromyalgia.  

In April 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge (VLJ).  A copy of the transcript of 
the hearing is of record.  

In August 2008, the Board determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a lumbar spine disorder had been 
received and granted this portion of the appeal.  Also, the 
Board remanded the de novo service connection claim for a 
lumbar spine disorder, and the other claims on appeal, for 
further development.  After completion of those actions, as 
well as a continued denial of the appeal, the case was 
returned to the Board.  


FINDINGS OF FACT

1.  In an unappealed August 1999 rating action, the RO 
confirmed prior denials of service connection for a 
psychiatric disorder.  

2.  Evidence received since August 1999 does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a psychiatric disorder.  

3.  Fibromyalgia was not shown in service or until many years 
thereafter and is not associated in any way with the 
Veteran's active duty.  

4.  The Veteran did not exhibit a chronic low back disability 
in service or until many years thereafter, and the 
currently-diagnosed multi-level lumbar degenerative disc 
disease is not associated in any way with his active duty.  


CONCLUSIONS OF LAW

1.  The RO's August 1999 continued denial of service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2009).  

2.  The evidence received since the August 1999 determination 
is not new and material, and the claim for service connection 
for a psychiatric disorder not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Fibromyalgia was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  

4.  A chronic lumbar spine disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

	A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

		1.  Application To Reopen Previously Denied Claim 
For Service Connection For A Psychiatric Disorder

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the present case, a September 2008 letter notified the 
Veteran of the criteria for his psychiatric (new and 
material) claim.  Specifically, this document acknowledged 
the last prior final denial of service connection for a 
psychiatric disability and notified the Veteran that "new 
and material" evidence was necessary to reopen that issue.  
The RO explained to the Veteran that the necessary evidence 
must demonstrate that a chronic psychiatric disability was 
caused by, or is otherwise associated with, his service, as 
such evidence was not present at the time of the prior final 
decision.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, the September 2008 correspondence informed the 
Veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Also in the 
correspondence, the RO informed the Veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  

The September 2008 document was clearly furnished after the 
initial adjudication of the Veteran's psychiatric (new and 
material) claim in September 2003.  In any event, the timing 
defect of the September 2008 correspondence was cured by the 
agency of original jurisdiction's subsequent re-adjudication 
of this claim and issuance of a supplemental statement of the 
case (SSOC), most recently in July 2009.  Pelegrini II.  See 
also Mayfield v. Nicholson, 444 F.3d at 1333.  

		2.  Service Connection Claims

In June 2002 and February 2003 letters, VA notified the 
Veteran of the criteria for the service connection claims.  
In particular, these documents notified the Veteran of the 
criteria necessary to substantiate these claims.  Also, the 
correspondence informed the Veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to these issues but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  [As this correspondence was issued prior 
to the initial adjudication (and denial) of the service 
connection issues in September 2003, no timing defect of such 
notification has occurred.  Pelegrini II.  See also Mayfield 
v. Nicholson, 444 F.3d at 1333.]  

In March 2006, the RO informed the Veteran of the type of 
evidence necessary to establish the degree of disability and 
an effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  
Although this correspondence was issued after the initial 
adjudication of these issues in September 2003, the timing 
defect was cured by the RO's subsequent re-adjudication of 
these claims and issuance of an SSOC, most recently in July 
2009.  Pelegrini II.  See also Mayfield v. Nicholson, 
444 F.3d at 1333.  

	B.  Duty To Assist

Moreover, the VCAA requires VA to make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issues remaining on appeal.  All available relevant 
treatment records adequately identified by the Veteran have 
been obtained and associated with his claims folder.  Also, 
he testified before the undersigned Acting VLJ in April 2008.  

In October 2006, the Veteran underwent a VA examination of 
his lumbar spine.  The examiner who conducted that evaluation 
provided follow-up medical opinions in August 2007 and 
February 2009.  After a careful review of these reports, the 
Board finds that the initial examination, as well as the 
subsequent medical opinions, are adequate for evaluation 
purposes.  Specifically, the examiner considered the 
Veteran's pertinent medical history, interviewed him, and 
conducted an examination.  There is no indication that the 
examiner was not fully aware of the Veteran's past medical 
history or that he (the examiner) misstated any relevant 
fact.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertaining to his psychiatric claim during 
the current appeal.  The Board finds, however, that a VA 
examination is not needed to consider whether the Veteran has 
submitted new and material evidence.  Rather, the Board is 
required to review all the evidence submitted to the claims 
file since the last final denial.  Such review has been 
accomplished, as will be discussed in further detail in the 
following decision.  

Importantly, there is no suggestion in the current record 
that additional evidence, relevant to these matters, exists 
and can be procured.  Consequently, the Board concludes that 
no further evidentiary development of these issues is 
required.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, therefore, proceed to consider 
these claims, based on the evidence of record.  

II.  Analysis

In addressing the issues on appeal in this decision, the 
Board has reviewed all of the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis will focus specifically on what evidence is 
needed to substantiate the issues on appeal and what the 
evidence in the claims file shows, or fails to show, with 
respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).  

	A.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen A Claim For Service Connection For A 
Psychiatric Disorder

At the time of the August 1999 rating action, the claims 
folder contained evidence of treatment for a psychiatric 
disorder variously characterized as acute psychotic 
depression, a generalized anxiety disorder, probable 
somatization disorder, and a recurrent major depressive 
disorder.  Importantly, however, the file included no 
competent evidence of an association between any such 
diagnosed disorders and the Veteran's active duty.  [Indeed, 
service treatment records were negative for complaints of, 
treatment for, or findings referable to a chronic psychiatric 
disability.  Further, the psychotic depression for which the 
Veteran was treated in February 1988, just five months after 
his discharge from service, was defined by the treating 
physician as acute.]  

Based on this evidentiary posture, the RO, in August 1999, 
confirmed prior denials of service connection for a 
psychiatric disorder.  As the Veteran did not initiate an 
appeal of the August 1999 denial, that decision became final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the August 1999 rating action, there was no 
competent evidence of an association between any of the 
Veteran's variously-defined psychiatric disorders and his 
active duty.  Additional evidence received since that earlier 
decision includes duplicative assertions made by the Veteran 
as well as private and VA medical records reflecting 
continued psychiatric treatment (for a psychiatric disability 
variously characterized as a personality disorder, a 
generalized anxiety disorder, depression, a bipolar disorder, 
and an adjustment disorder).  Significantly, however, the 
additional records received after the prior final decision in 
August 1999 does not include competent evidence of an 
association between any of these diagnosed psychiatric 
disorders and the Veteran's service.  

Such additional evidence is, therefore, not probative and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disorder.  The 
additional evidence is not new and material, as contemplated 
by the pertinent law and regulations, and cannot serve as a 
basis to reopen the Veteran's claims for service connection 
for this disorder on any basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).  

	B.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In addition, service connection for certain diseases, such as 
arthritis, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  

		1.  Fibromyalgia

Available service treatment records are negative for 
complaints of, treatment for, or findings specific to 
fibromyalgia.  As noted earlier herein, service personnel 
records indicate that the Veteran was discharged from active 
duty in October 1987.  

According to post-service medical records, the Veteran was 
first treated for fibromyalgia in June 2001 by Dr. R.  
[Indeed, in a December 2003 private medical record, Dr. B 
noted that the Veteran's fibromyalgia had been diagnosed by 
Dr. R. one or two years earlier.  In addition, at the April 
2008 hearing, the Veteran testified that he was first 
diagnosed with fibromyalgia in 2001.  Hearing transcript (T.) 
at 5.]  Subsequent medical records confirm the diagnosis of 
fibromyalgia.  

As this discussion illustrates, the first diagnosis of 
fibromyalgia is dated almost 14 years after the Veteran's 
discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

The Board has considered the Veteran's contentions that he 
has experienced multiple joint problems since service.  While 
the Veteran is competent to report symptoms, matters such as 
the diagnosis and etiology of fibromyalgia require medical 
expertise.  Indeed, such condition is diagnosed based on 
specialized testing such as radiographic and laboratory 
studies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Thus, as a 
lay person, the Veteran is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
his unsupported lay speculation with regard to this issue.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board in the present appeal 
is the absence of evidence of medical treatment for 
fibromyalgia pathology for more than 14 years after the 
Veteran's discharge from service.  Indeed, as noted 
post-service medical records do not show any such pathology 
until 2001, and, shortly thereafter (in 2002), the Veteran 
filed his claim for benefits.  Further, in none of the 
previously filed claims did the Veteran mention multiple 
joint pain or a diagnosis of fibromyalgia.  

Given this evidence, the Veteran's allegation of continuous 
symptoms since service is not credible.  Simply stated, 
fibromyalgia was not shown in service or for many years 
thereafter.  Moreover, the claims file contains no competent 
evidence even suggesting that the now-diagnosed fibromyalgia 
is related to his active duty.  

Thus, the Board finds that the preponderance of the evidence 
in this case is against the claim for service connection for 
fibromyalgia.  The benefit-of-the-doubt rule does not apply, 
and this claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

		2.  Lumbar Spine Disorder

According to service treatment records, the Veteran was 
treated for nontraumatic mechanical low back pain on several 
occasions between September and October 1987.  [At a 
September 1987 treatment session, the Veteran specifically 
denied having experienced any trauma to his back.]  As noted 
earlier herein, service personnel records indicate that the 
Veteran was discharged from active duty in October 1987.  

According to post-service medical records, in October 1988, 
the Veteran was treated for mild scoliosis.  On several 
occasions between June and December 1992, he received medical 
care for musculoskeletal back pain.  Medication was 
prescribed.  X-rays taken of his lumbar spine in April 1995 
were negative, but computed tomography completed on his 
lumbar spine in that same month showed mild bulging of the 
nucleus pulposus at the L4-L5 level.  

Magnetic resonance imaging (MRI) completed on the Veteran's 
lumbar spine in May 2003 reflected degenerative disc disease 
at L2/3, L3/4, L4/5, and L5/S1 as well as facet hypertrophy 
and degeneration at L4/5 and L5/S1.  These findings were 
confirmed on a follow-up MRI completed on the Veteran's 
lumbar spine in July 2004, when a treating physician provided 
an impression of lumbar radiculitis with disc disease and 
muscle spasms, sacroiliac dysfunction, and lumbar facet 
syndrome.  

MRI recently completed on the Veteran's lumbar spine in March 
2008 showed lumbar spondylosis with mild partial desiccation 
of the L2-L3 and L3-L4 discs with no significant areas of 
neurological encroachment or acute traumatic abnormalities.  
A treating physician provided an impression of multi-level 
lumbar degenerative disc disease.  Recent medical records 
also reflect continued treatment for low back pain, including 
epidural steroid injections.  

As this discussion illustrates, although scoliosis was noted 
on an October 1988 medical record, this diagnosis was not 
confirmed by X-rays or MRIs subsequently completed on the 
Veteran's lumbar spine.  Indeed, the first evidence of a 
diagnosis of a lumbar spine disorder is dated in April 1995, 
when computed tomography showed mild bulging of the nucleus 
pulposus at the L4-L5 level.  This first diagnosis of a 
lumbar spine disorder is dated approximately 71/2 years after 
the Veteran's discharge from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  See also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  

The Board has considered the Veteran's contentions that he 
has experienced low back pain since service.  While the 
Veteran is competent to report symptoms, matters such as the 
diagnosis and etiology of a disability of the lumbar spine 
require medical expertise.  Indeed, such condition is 
diagnosed based on specialized testing such as radiographic 
studies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  Thus, as a 
lay person, the Veteran is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
his unsupported lay speculation with regard to this issue.  
See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

Of particular significance to the Board in the present appeal 
is the absence of a diagnosed low back disability until 71/2 
years after the Veteran's discharge from service as well as 
the fact that he did not seek treatment for his low back pain 
until one year after his separation from service (when, in 
1988, scoliosis was suspected but not confirmed).  
Thereafter, he only sought medical care for his low back pain 
on a sporadic basis in 1992 and from 1995.  Given this 
evidence, the Board finds that a chronic low back disability 
was not shown in service or for many years thereafter.  

With regard to the matter of whether competent evidence 
relates the now-diagnosed multi-level degenerative disc 
disease of the Veteran's lumbar spine to his active duty, the 
Board acknowledges that one of his treating physicians has 
opined that such an association exists.  Specifically, in a 
January 2004 letter, this doctor acknowledged the Veteran's 
complaints of low back pain since 1987 (when he purportedly 
fell during training and injured his back) and opined that 
the Veteran's current low back pain "is related to the 
injury [that] he sustained in 1987."  

Significantly, however, this physician did not acknowledge 
that he had reviewed any of the Veteran's service, or 
post-service, treatment records.  Indeed, as the Board has 
previously discussed herein, according to the service 
treatment records, when the Veteran sought medical care for 
low back pain, he had specifically denied having sustained 
any trauma to his low back.  Further, in the January 2004 
letter, the doctor did not address the absence of a diagnosis 
of a lumbar spine disorder until 71/2 years after the Veteran's 
discharge from service or his sporadic seeking of medical 
treatment for low back pain prior to that initial diagnosis.  

The Board further acknowledges that, in August 2005 and 
November 2008, this same doctor reiterated his opinion that 
the Veteran's "low back pain in the past has contributed to 
his current low back pain problems" which have been defined 
as degenerative disc disease.  In support of this opinion, 
the physician explained that he had reviewed the Veteran's 
"prior medical records from his basic training at Fort 
Leonard Woods in 1987."  Importantly, however, this doctor 
did not state that he had reviewed any of the Veteran's 
post-service medical records.  Thus, the physician did not 
address the absence of a diagnosis of a lumbar spine disorder 
until 71/2 years after the Veteran's discharge from service or 
his sporadic seeking of medical treatment for low back pain 
prior to that initial diagnosis.  

Moreover, in an April 2009 medical report, another private 
doctor also acknowledged the Veteran's complaints of 
"chronic low back pain since an injury in the military in 
the 1980s."  In addition, this physician opined that the 
Veteran's "injuries are service connected."  Significantly, 
however, this doctor did not note that he had reviewed any of 
the Veteran's service, or post-service, treatment records.  
Indeed, as the Board has previously discussed herein, 
according to the service treatment records, when the Veteran 
sought medical care for low back pain, he had specifically 
denied having sustained any trauma to his low back.  Further, 
the physician did not address the absence of a diagnosis of a 
lumbar spine disorder until 71/2 years after the Veteran's 
discharge from service or his sporadic seeking of medical 
treatment for low back pain prior to that initial diagnosis.  

Consequently, the Board concludes that these private medical 
opinions are based upon an incomplete knowledge of the facts 
of record.  Again, of particular significance to the Board is 
the fact that, while available service treatment records show 
treatment for mechanical back pain, these reports include 
specific denials from the Veteran that he had sustained any 
injury to his low back.  Furthermore, post-service medical 
records contain no diagnosis of a lumbar spine disorder until 
71/2 years after the Veteran's discharge from service and 
reflect only sporadic seeking of medical treatment for low 
back pain prior to that initial diagnosis.  As such, the 
Board does not find any of these private medical opinions 
probative.  Swan v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran, and that a claimant's report must be examined 
in light of the evidence of record).  

Moreover, the claims folder contains contrary medical 
opinions which are based on a complete knowledge of the facts 
of record.  Specifically, in August 2007, a VA examiner who 
had conducted an examination of the Veteran's lumbar spine in 
October 2006 opined that "[i]t is not at least as likely as 
not that the . . . [Veteran's] previous mechanical back pain 
(documented in 1987) is related to his current lumbar spine 
condition."  Rather, the examiner believed that the 
Veteran's current low back problems are the result of his 
post-service employment as an engineer and his morbid 
obesity.  

Also, in February 2009, this same VA examiner, upon another 
review of the Veteran's claims folder, reiterated his opinion 
that "[i]t is not at least as likely as not that the . . . 
[Veteran's] mechanical back pain (documented in 1987) is 
related to his current lumbar spine condition."  Again, the 
VA examiner stated that "[i]t is likely that the . . . 
[Veteran's multiple post-service] occupations, daily 
activities, and obesity (following military service) have 
contributed to his lumbar spine condition."  

Of particular significance to the Board is the fact that, at 
the October 2006 VA examination and at the time of the August 
2007 and February 2009 opinions, this VA examiner reviewed 
the Veteran's claims folder.  Further, in the examination 
report, and in both of the subsequent medical opinions, the 
examiner discussed the Veteran's in-service, and 
post-service, low back complaints and evaluation findings.  
The examiner provided complete rationale for his opinions.  
Consequently, the Board concludes that the VA examiner's 
opinions were based on a complete knowledge of the facts of 
the record.  

Indeed, also included in the claims folder are records of low 
back treatment that the Veteran has recently received from 
another private physician.  Specifically, in a January 2007 
report, this doctor noted that the Veteran "is trying to 
contribute all of his back spasms to his injury that he had 
back in the Army, but it really has been kind of too long and 
I really can't say that is what's happening."  Also, in a 
July 2007 record, this physician noted that the Veteran "is 
complaining of a lot more back pain, but again he is rather 
overweight."  

Thus, as this discussion illustrates, the preponderance of 
the evidence in this case supports the conclusion that the 
Veteran's current low back pathology is not associated with 
his in-service complaints of mechanical low back pain but is, 
rather, related to other nonservice-related factors.  As 
such, the Board concludes that service connection for a 
lumbar spine disorder is not warranted.  The benefit-of-the-
doubt rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a psychiatric disorder not having been 
received, the appeal is denied.  

Service connection for fibromyalgia is denied.  

Service connection for a lumbar spine disorder is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


